           Case 1:19-cr-00651-LTS Document 794 Filed 08/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-651-LTS

THEOFRASTOS LYMBERATOS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A Curcio hearing in this matter is hereby scheduled to take place via

teleconference on August 18, 2021, at 10:00am.

                 To access the call, the parties must dial 888-363-4734, enter the access code

1527005#, and the security code 2480#. (Members of the press and public may call the same

number, but will not be permitted to speak during the hearing.) Counsel should adhere to the

following rules and guidelines during the conference:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should dial in from a quiet, stationary, non-public location, use a landline
                 whenever possible, use a headset instead of a speakerphone, and mute themselves
                 whenever they are not speaking, to minimize background noise and service
                 interruptions. In addition, counsel should not use voice-activated systems that do
                 not allow the user to know when someone else is trying to speak at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel
                 should spell any proper names for the court reporter. Counsel should also take
                 special care not to interrupt or speak over one another.

              4. If there is a beep or chime indicating that a new caller has joined while counsel is
                 speaking, counsel should pause to allow the Court to ascertain the identity of the
                 new participant and confirm that the court reporter has not been dropped from the
                 call.


LYMBERATOS - CURCIO SCHD ORD 8.18.21                       VERSION AUGUST 10, 2021                     1
         Case 1:19-cr-00651-LTS Document 794 Filed 08/10/21 Page 2 of 4




               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the Court.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.

Dated: New York, New York
       August 10, 2021

                                                              _/s/ Laura Taylor Swain___
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




LYMBERATOS - CURCIO SCHD ORD 8.18.21               VERSION AUGUST 10, 2021                         2
             Case 1:19-cr-00651-LTS Document 794 Filed 08/10/21 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT
                               -v-                                      AT CRIMINAL PROCEEDING

THEOFRASTOS LYMBERATOS,                           ,                       19-CR-651 (LTS)
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies



____      Conference

          I am aware that I have been charged in an indictment with violations of federal law. I understand
          that I have a right to be present at all conferences concerning this indictment that are held by a
          judge in the Southern District of New York, unless the conference involves only a question of law.
          I understand that at these conferences the judge may, among other things, 1) set a schedule for
          the case including the date at which the trial will be held, and 2) determine whether, under the
          Speedy Trial Act, certain periods of time should be properly excluded in setting the time by which
          the trial must occur. I have discussed these issues with my attorney and wish to give up my right
          to appear in person before the judge at the conference. By signing this document, I also wish to
          advise the court that I willingly give up any right I might have to have my attorney next to me at
          the conference so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.




Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held with my client and me both participating remotely.
         Case 1:19-cr-00651-LTS Document 794 Filed 08/10/21 Page 4 of 4



Date:          ____________________________
               Signature of Defense Counsel


               ____________________________
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                  2
